UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 1-10638 CAMBREX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 22-2476135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE MEADOWLANDS PLAZA, EAST RUTHERFORD, NEW JERSEY 07073 (Address of principal executive offices) (201) 804-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x.No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer”in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o.No x. As of July 31, 2009, there were 29,238,845 shares outstanding of the registrant’s Common Stock, $.10 par value. CAMBREX CORPORATION AND SUBSIDIARIES Form 10-Q For The Quarter Ended June 30, 2009 Table of Contents Page No. Part I Financial information Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 2 Consolidated Statements of Operations for the three and six months ended June 30, 2009 and 2008 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008 4 Notes to Unaudited Consolidated Financial Statements 5 - 18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 - 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 Part II Other information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 34 Signatures 35 Table of Contents Part I - FINANCIAL INFORMATION Item 1. Financial Statements CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (in thousands, except share data) June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expense and other current liabilities Total current liabilities Long-term debt Deferred income tax Accrued pension and postretirement benefits Other non-current liabilities Total liabilities Stockholders' equity: Common stock, $.10 par value; authorized 100,000,000, issued 31,406,778 shares at respective dates Additional paid-in capital Retained earnings Treasury stock, at cost, 2,177,301 and 2,224,613 shares at respective dates ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 2 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (unaudited) (in thousands, except per-share data) Three months ended June 30, Six months ended June 30, Gross sales $ Allowances and rebates 5 Net sales Other revenues ) ) Net revenues Cost of goods sold Gross profit Operating expenses: Selling, general and administrative expenses Research and development expenses Restructuring expenses - - Strategic alternative costs - - Total operating expenses Operating profit Other expenses/(income): Interest expense, net Other (income)/expenses, net ) 99 ) ) Income before income taxes Provision for income taxes Net income $ Earnings per share of common stock: Basic $ Diluted $ Weighted average shares outstanding: Basic Effect of dilutive stock based compensation 25 11 16 49 Diluted See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (unaudited) (in thousands) Six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash flows: Depreciation and amortization Increase in inventory reserve Stock based compensation included in net income Other ) Changes in assets and liabilities: Trade receivables Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable and other current liabilities ) ) Other non-current assets and liabilities 19 ) Net cash provided by/(used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Acquisition of business, net of cash - ) Other investing activities 38 - Net cash used in investing activities ) ) Cash flows from financing activities: Long-term debt activity (including current portion): Borrowings Repayments ) ) Other financing activities ) ) Net cash (used in)/provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements (dollars in thousands, except share data) Basis of Presentation Unless otherwise indicated by the context, "Cambrex" or the "Company" means Cambrex Corporation and subsidiaries. The accompanying unaudited consolidated financial statements have been prepared from the records of the Company.In the opinion of management, the financial statements include all adjustments, which are of a normal and recurring nature, except as otherwise described herein, and are necessary for a fair statement of financial position and results of operations in conformity with generally accepted accounting principles (“GAAP”).These interim financial statements should be read in conjunction with the financial statements for the year ended December 31, 2008. The Company has evaluated subsequent events through the issuance date of this Form 10-Q. The results of operations for the three and six months ended June 30, 2009 are not necessarily indicative of the results expected for the full year. Impact of Recently Issued Accounting Pronouncements Fair Value Measurements The Company adopted Financial Accounting Standards Board (“FASB”) Statement No. 157 “Fair Value Measurements” related to nonfinancial assets and nonfinancial liabilities effective January 1, 2009.This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (“GAAP”), and expands disclosures about fair value measurements.This statement applies whenever another standard requires (or permits) assets or liabilities to be measured at fair value.The standard does not expand the use of fair value to any new circumstances.The effect of adopting this pronouncement did not have a material impact on the Company’s financial position or results of operations. Amendment of FAS 133 The Company adopted FASB StatementNo.161 “Disclosures about Derivative Instruments and Hedging Activities—an amendment of FASB Statement No. 133” (“FAS 161”) effective January 1, 2009.This statement requires enhanced disclosures about derivative and hedging activities and thereby improves the transparency of financial reporting.FAS 161 encourages, but does not require, comparative disclosures for earlier periods at initial adoption.The effect of adopting this pronouncement did not have an impact on the Company’s financial position or results of operations. Employers’ Disclosures about Postretirement Benefit Plan Assets In December 2008, the FASB issued FSP 132(R)-1 “Employers’ Disclosures about Postretirement Benefit Plan Assets” (“FSP 132(R)-1”).This statement provides guidance on additional disclosures about plan assets of a defined benefit pension or other postretirement plan.This statement is effective for fiscal years ending after December 15, 2009.Upon initial application, the provisions of FSP 132(R)-1 are not required for earlier periods that are presented for comparative purposes. The Company is currently evaluating the disclosure requirements of this new statement. 5 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements (Continued) (dollars in thousands, except share data) Impact of Recently Issued Accounting Pronouncements (continued) Subsequent Events The Company adopted FASB Statement No. 165 “Subsequent Events” (“FAS 165”) effective June 30, 2009.This statement establishes general standards of accounting for, and disclosure of, events that occur after the balance sheet date but before financial statements are issued or are available to be issued.FAS 165 requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date, that is, whether that date represents the date the financial statements were issued or were available to be issued.The effect of adopting this pronouncement did not have a material impact on the Company’s financial position or results of operations. FASB Accounting StandardsCodificationand the Hierarchy of GAAP In June 2009, the FASB issued Statement No. 168 “TheFASB Accounting StandardsCodificationand the Hierarchy of Generally Accepted Accounting Principles—a replacement of FASB Statement No. 162” (“FAS 168”).This statement provides for the FASB Accounting Standards Codificationto become the single official source of authoritative, nongovernmental U.S. GAAP.FAS 168 does not change GAAP but reorganizes the literature.This statement is effective for interim and annual periods ending after September 15, 2009. Stock Based Compensation The Company recognizes compensation costs for stock option awards to employees based on their grant-date fair value.The value of each stock option is estimated on the date of grant using the Black-Scholes option-pricing model.The weighted-average fair value per share for stock options granted to employees during the three and six months ended June 30, 2009 was $0.91 and $1.48, respectively.The weighted-average fair value per share for stock options granted to employees during the three and six months ended June 30, 2008 was $1.88. For the three months ended June 30, 2009 and 2008, the Company recorded $158 and $229, respectively, in selling, general and administrative expenses for stock options, which, in 2008, includes $136 for the acceleration of stock options previously awarded to the former CEO and $26 recorded in strategic alternative costs as a result of a modification to previous stock option awards related to a special dividend declared in 2007.For the six months ended June 30, 2009 and 2008, the Company recorded $312 and $305, respectively, in selling, general and administrative expenses for stock options, which in 2008, includes $136 for the acceleration of stock options previously awarded to the former CEO and $53 recorded in strategic alternative costs as a result of a modification to previous stock option awards related to a special dividend declared in 2007.As of June 30, 2009, the total compensation cost related to unvested stock option awards granted to employees but not yet recognized was $1,369.The cost will be amortized on a straight-line basis over the remaining weighted-average vesting period of 3.0 years. For the three months ended June 30, 2009 and 2008, the Company recorded $183 and $705, respectively, in selling, general and administrative expenses for restricted stock awards, which includes $461, in 2008, for the acceleration of restricted stock previously awarded to the former CEO.For the six months ended June 30, 2009 and 2008, the Company recorded $385 and $913, respectively, in selling, general and administrative expenses for restricted stock awards, which includes $461 in 2008 for the acceleration of restricted stock previously awarded to the former CEO.As of June 30, 2009 the total compensation cost related to unvested restricted stock granted, but not yet recognized was $580.The cost will be amortized on a straight-line basis over the remaining weighted-average vesting period of 0.9 years. 6 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements (Continued) (dollars in thousands, except share data) Stock Based Compensation (continued) The following table is a summary of the Company’s stock option activity issued to employees and related information: Options Number of Shares Weighted Average Exercise Price Outstanding at January 1, 2009 $ Granted $ Forfeited or expired ) $ Outstanding at March 31, 2009 $ Granted $ Forfeited or expired ) $ Outstanding at June 30, 2009 $ Exercisable at June 30, 2009 $ A summary of the Company’s nonvested stock options and restricted stock as of June 30, 2009 and changes during the three and six months ended June 30, 2009, are presented below: Nonvested Stock Options Nonvested Restricted Stock Number of Shares Weighted-Average Grant-Date Fair Value Number of Shares Weighted-Average Grant-Date Fair Value Nonvested at January 1, 2009 $ $ Granted $ $ Vested during period ) $ ) $ Nonvested at March 31, 2009 $ $ Granted $ $ Vested during period ) $ ) $ Forfeited ) $ ) $ Nonvested at June 30, 2009 $ $ Goodwill The changes in the carrying amount of goodwill for the six months ended June 30, 2009, are as follows: Balance as of January 1, 2009 $ Translation effect Balance as of June 30, 2009 $ 7 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements (Continued) (dollars in thousands, except share data) Income Taxes The Company recorded tax expense of $2,416 and $4,936 in the three and six months ended June 30, 2009, respectively, compared to $2,997 and $5,698 in the three and six months ended June 30, 2008, respectively.This change is due to differences in the geographic mix of pre-tax earnings and the enactment of reduced tax rates in Sweden. The Company maintains a full valuation allowance against its domestic, and certain foreign, deferred tax assets and will continue to do so until an appropriate level of profitability is sustained or tax strategies can be developed that would enable the Company to conclude that it is more likely than not that a portion of these deferred assets would be realized.As such, improvements in pre-tax income in the future, within these jurisdictions where the Company maintains a valuation allowance, may result in these tax benefits ultimately being realized.However, there is no assurance that such improvements will be achieved. As of January 1, 2009 the Company had approximately $1,697 of unrecognized tax benefits, excluding gross interest and penalties.During the three and six months ended June 30, 2009, the Company increased its unrecognized tax benefits by $24 and $49, respectively, for current year positions, which is offset by a decrease in unrecognized tax benefits of $12 and $68, respectively, due to foreign currency translation.Of the total balance of unrecognized tax benefits at June 30, 2009 $1,084, if recognized, would affect the effective tax rate. In the next twelve months the Company may decrease the reserve for unrecognized tax benefits for intercompany transactions by approximately $250 mainly due to the expiration of a statute of limitation period.This item would impact the income tax provision. In September 2008 the Company was selected for a random IRS examination for tax year 2006.The examination is in process and no adjustments have been proposed to date.Tax years 2005 and 2007 forward remain open to examination within the U.S.The Company is also subject to exams in its significant non-U.S. jurisdictions for 2004 and 2007 forward. In July 2009, one of the Company’s foreign subsidiaries received a preliminary report from the local taxing authority related to an audit of the subsidiary’s 2006 tax return disallowing certain intercompany transactions for 2006 and the benefits related to a transaction initiated in 2003. The Company expects to receive a formal assessment prior to December 31, 2009. Until the Company receives an assessment, it is difficult to estimate any potential liability with certainty. The Company believes it is possible that an assessment, excluding penalties, could be levied against this subsidiary for up to $7,000 based upon the preliminary report. The Company believes it has support for its positions and intends to defend itself, although it is too early at this time to predict the outcome of this process. The Company is also subject to audits in various states for various years in which it has filed income tax returns.In June 2009 the Company finalized a New Jersey examination of its open tax years, with no material adjustments.Previous state audits have resulted in immaterial adjustments.Open years for the majority of states where the Company files are 2005 and forward. 8 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements (Continued) (dollars in thousands, except share data) Net Inventories Inventories are stated at the lower of cost, determined on a first-in, first-out basis, or market. Net inventories at June 30, 2009 and December 31, 2008 consist of the following: June 30, December 31, Finished goods $ $ Work in process Raw materials Supplies Total $ $ Strategic Alternative Costs and Restructuring Expenses Strategic Alternative Costs Strategic alternative costs include expenses that the Company has incurred related to the decision to sell the businesses that comprised the Bioproducts and Biopharma segments in February 2007 and costs associated with a project to streamline the Company’s legal structure.These costs are not considered part of either the restructuring program or discontinued operations under current accounting guidance. Strategic alternative costs for the three and six months ended June 30, 2008 were $398 and $575, respectively, primarily consisting of costs associated with the project to streamline the Company’s legal structure, change-in-control benefits, and costs associated with the modification of employee stock options due to the payment of the special dividend in connection with the divestiture discussed above. Restructuring Expenses Corporate Office Restructuring During 2007, the Company announced a plan to eliminate certain employee positions at the corporate office upon completion of the sale of the businesses that comprised the Bioproducts and Biopharma segments.This plan included certain one-time benefits for terminated employees.Costs related to this plan are recorded as restructuring expenses in the income statement.For the three and six months ended June 30, 2008, the Company recognized expense of $177 and $250, respectively. Consolidation of Domestic Research and Development Activities In December 2007, the Company consolidated its United States research and development (“R&D”) activities and small scale active pharmaceutical ingredient (“API”) production with its facility in Charles City, Iowa.The restructuring reserve at December 31, 2008 consisted of the remaining lease payments and related costs under the Company’s current operating lease at the New Jersey R&D facility.The operating lease expires in December 2010.Costs related to this consolidation are recorded as restructuring expenses on the income statement.For the three and six months ended June 30, 2008 the Company recorded rent and related expenses of $337 and $898. 9 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements (Continued) (dollars in thousands, except share data) Strategic Alternative Costs and Restructuring Expenses (continued) The following table reflects the activity related to the restructuring reserves through June 30, 2009: December 31, 2008 2009 Activity June 30, 2009 Reserve Balance Expense Cash Payments Reserve
